Citation Nr: 1450998	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a pilonidal cyst.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for disability of the feet.

5.  Entitlement to service connection for residuals of injury to shoulder blades.

6.  Entitlement to service connection for residuals of injury to tailbone.

7.  Entitlement to service connection for residuals of injury to low back.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from August 2003 to February 2004 and from January 2005 to November 2005, to include service in Southwest Asia.  He also had subsequent additional unverified service.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The VVA file includes an October 2014 Informal Hearing Presentation (IHP).  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.




REMAND

Service Connection Issues

The Veteran's representative noted that the Veteran possibly had another mobilization and deployment in 2008.  See October 2014 IHP.  In fact, a Notice of Waiver of VA Compensation or Pension to Received Military Pay and Allowances (VA Form 21-8951) for fiscal year 2008 shows that the Veteran had 66 training days in 2008.  In his February 2008 claim, the Veteran reported that his reserve obligation was not up until August 2009.  On remand, all of the Veteran's periods of active duty and active duty for training (ACDUTRA) must be verified.  Thereafter, all outstanding service treatment records (STRs) generated by such service are to be associated with the claims files.

CFS

The Veteran contends he has a condition of fatigue, however diagnosed, that had its onset during his service in Southwest Asia.  See February 2008 VA Form 21-526.  As VA has not obtained an opinion as to the nature and etiology of the Veteran's claimed CFS, including consideration of the Gulf War presumption under 38 C.F.R. § 3.317, such an opinion should be obtained on remand.  In particular, the examiner must provide an opinion on the nature and etiology of the Veteran's complaints involving fatigue as follows: 

For VA purposes, the diagnosis CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a (2014).

Hearing Loss

Given the Veteran's military awards and decorations, his exposure to combat is conceded.  Thus, the provisions of 38 U.S.C.A. § 1154(b) apply to his claims and service incurrence may be found even though there are no official records of such incurrence in service.  Accordingly, the Board also concedes his exposure to hazardous military noise.

 In association with his service connection claim, the Veteran was afforded a VA audiological examination in August 2008.  The results of audiometric testing performed during his examination revealed that although the Veteran experienced some hearing impairment, his impairment did not reach the specified level to be considered a disability under VA regulations.  See 38 C.F.R. § 3.385 (2014).  The Board observes that more than six years have passed since that prior examination was performed.  Moreover, given the 2008 VA examiner's failure to review the claims file in conjunction with the examination, and the possibility of additional outstanding STRs, the Board believes that a current and contemporaneous VA audiological examination would prove beneficial in adjudicating his claim for service for bilateral hearing loss disability.  Prior to the examination, up to date treatment records should be obtained.

Feet, Shoulder Blades, Tailbone, Low Back

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service or service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran maintains that his claimed disabilities are related to injuries sustained in service (see February 2008 claim) or secondary to his service-connected PTSD (see October 2014 IHP)..  He has not undergone a VA examination in conjunction with these claims.  Under the "low threshold" standard of McLendon, and to ensure that the Veteran is properly assisted in the development of his claim, an examination to determine if there is a nexus between any current or recent diagnosis of foot, shoulder blade, tailbone and low back disabilities and the Veteran's service or his service-connected PTSD is necessary.  The examination should be scheduled after the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to these issues.

Initial Rating for PTSD

The most recent (and only) VA psychiatric examination was performed in August 2008, more than six years ago.  The examination report notes findings of a Global Assessment of Functioning (GAF) score of 63 and diagnosis of PTSD related to his combat service.  Because of the age of this examination, the Veteran should be scheduled for an examination to determine the current severity of his PTSD.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The examination should be scheduled after the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department(s) and verify all periods of the Veteran's service, including all periods of active duty and ACDUTRA. 

2.  Arrange for a search for the Veteran's complete STRs.  The extent of the effort to obtain such records should be documented in the claims files.

3.  Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for PTSD, pilonidal cyst, foot disability, shoulder blade disability, tailbone disability, low back disability, fatigue and hearing loss since April 2008.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his complaints of fatigue, to include whether a diagnosis of chronic fatigue syndrome is appropriate.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should ascertain the Veteran's work history, including the number of jobs worked simultaneously and the hours worked per week. 

In addressing the questions below, the examiner should refer to the following regulatory requirements for a diagnosis of chronic fatigue syndrome: 

For VA purposes, the diagnosis of chronic fatigue syndrome requires: 

(1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and 

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and 

(3) six or more of the following (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, which are separate and distinct from the symptoms of his service-connected fibromyalgia, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage), (viii) migratory joint pains, (ix) neuropsychological symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2014). 

Based upon a review of the evidence of record, the clinical examination, and any laboratory tests accomplished, the examiner should state for the record:

a.  Whether there is a 50 percent or better probability that the Veteran has chronic fatigue syndrome or at any time during the appeal (under the criteria listed above).  It is imperative that the physician address the presence or absence of the objective manifestations of chronic fatigue syndrome as set forth in the regulation cited above.  All opinions should be supported by reference to the pertinent evidence of record and the clinical evaluation. 

b.  Whether any symptom of fatigue is attributed to a known clinical diagnosis other than chronic fatigue syndrome, in which case the examiner must state whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder originated during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given. 

c.  Whether there are any objective indications (signs) of chronic disability manifested by fatigue which cannot be attributable to any known clinical diagnosis, including by history, physical examination, or laboratory tests.

The rationale for all opinions expressed must be provided.

5.  Also afford the Veteran for a VA audiological examination.  The claims file must be made available to and reviewed by the examiner.  Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

If a hearing loss disability is diagnosed pursuant to VA regulations (see 38 C.F.R. § 3.385), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to the Veteran's military service, to include combat noise exposure therein. 

The rationale for all opinions expressed must be provided.

6.  Also, arrange for the Veteran to be examined to determine the nature and etiology of any foot, shoulder blade, tailbone, and low back disability(ies) diagnosed during the period of this appeal.  The claims file, including the October 2014 IHP and attachments, must be made available to the examiner for review. 

Following an interview, examination, and complete review of the file, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that each such disability : (a) was incurred in service; and (b) was caused or aggravated by the Veteran's PTSD. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Also, afford the Veteran a psychiatric examination to determine the severity of his PTSD.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.  

The examiner should identify the nature, frequency and severity of all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, to include whether it renders the Veteran unemployable.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned. 

The rationale for each opinion expressed must also be provided.

8.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.

9.  Thereafter, readjudicate the remanded initial rating and service connection claims.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



